DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection(s) set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 9, 2021 has been entered.
 	Claims 1-3, 6-8, 10, and 11 are pending and under examination.

Information Disclosure Statements
3.	The Information Disclosure Statements filed on the following dates have been considered: June 4, 2021; April 21, 2021; and March 5, 2021.
	Two references, WO 98/39474 and Boudsocq et al., were not considered because the copy required by 37 CFR 1.98(a)(2) was not provided.


Response to Arguments
4.	Applicant’s arguments filed on September 9, 2021 have been fully considered.
	Objection to the Specification 
	Applicant argues that the objection should be withdrawn in view of the amendment to the specification (Remarks, page 17).
	This argument was persuasive. The objection has been withdrawn. 
New Matter Rejection of claims 1-3 and 6-10
Initially, it is noted that the new matter issue raised in the last Office action concerning claim 9 is moot since that claim has been canceled and its subject matter is not present in the currently pending claims. 
In the Remarks, Applicant presents arguments on pages 6-15 concerning claims 1-3 and on pages 15-16 concerning claim 10.
Claims 1-3 and 6-8:
Argument:
Applicant argues that independent claim 1, from which claims 2, 3, and 6-8 depend does not contain new matter for several reasons. First, Applicant incorporates by reference the arguments set forth in the previous response of February 17, 2021 (Remarks, page 6). Applicant 
Response:
Applicant’s arguments have been fully considered, but they were not persuasive for the following reasons. 
First, the arguments incorporated by reference from the previous response of February 17, 2021 remain unpersuasive for the reasons set forth previously. 
Second, the Office disagrees with Applicant’s statement at the top of page 7 of the Remarks. Here, Applicant states, “For purposes of the following written description analysis, the biological sample comprising DNA from the first individual and DNA from the second individual may be considered to be sub-generic of the genus of biological samples containing DNA.” 
This statement, which underlies the subsequently presented arguments, suggests that the proper genus to consider when analyzing claim 1 for compliance with the written description requirement is the genus of biological samples containing DNA from two different individuals. This is not correct, though, because all of the pending claims are limited to a much narrower genus of biological samples—biological samples obtained from a first person that contain cell-
Third, Applicant’s arguments on pages 7-10 mischaracterize the statements made previously by the Office in that the Office’s argument was never that all possible species falling within a claimed genus must be explicitly disclosed for that genus to be supported. Instead, the Office’s position was (and is) that the claimed genus lacks support because the original disclosure fails to include a generic disclosure that would be sufficient to support the genus in claim 1 or a disclosure of a representative number of species within the claimed genus. The cited portions of the last Office action illustrate this position and in no way suggest that an explicit disclosure of all possible species within a claimed genus is required. Instead, the Office action presents reasoning as to why a lack of a generic disclosure exists and also why the disclosed species is insufficient to support the claimed genus. 
Further, in response to Applicant’s arguments on pages 9-10 of the Remarks, where it is argued that the Office has improperly stated that a single species cannot constitute a representative number of species, it is submitted that this portion of the Office action fails to accurately state the Office’s position. The intention of this portion of the last Office action was to convey the Office’s position that the disclosed species is insufficient because it is not representative of the genus and not that disclosure of a single species can never adequately support a genus.

Finally, Applicant’s arguments on pages 13-15 of the Remarks, where it is argued that the specification discloses a representative number of species, were unpersuasive. In contrast to Applicant’s arguments, the abstract and paras. 5, 348-351, 355, and 374 do not, in fact, contain a disclosure of multiple species within the claimed genus because they make no mention of cell-free DNA-containing samples. As discussed above, the genus to consider is not “biological samples containing DNA from a first individual and a second individual,” but “biological samples obtained from a first person that contain cell-free DNA from the first person as well as 
As well, it is noted that the discussion in this portion of the response relies heavily on the broad use of the terms “target individual” and “related individual” in the specification, but the currently pending claims are much narrower, reciting “first person” and “second person.” The term “person” is not defined in the specification, and its plain meaning would not lead the ordinary artisan to consider “a second person” to be a cell or a set of genetic material. For example, the cancer application discussed in paragraph 351 does not constitute a species within the claimed genus because the sample obtained from a cancer patient does not include cell-free DNA or even DNA from two different people as required by amended claim 1. The term “individual” is used broadly in the application as Applicant notes on page 14, but the claims now recite the term “person,” which is not defined in the specification, is much narrower than “individual”, and would not, based on its plain meaning, equate “a second person” with “cancerous cells.” 
Further, the reference to “any set of genetic material” and “DNA fragments” in paras. 349 and 355, respectively, does not necessarily encompass or relate to cell-free DNA. Neither term is defined in this way, and there surrounding portions of the cited paragraphs do not discuss cell-free DNA. Similarly, as discussed above, the term “fragmentary DNA” in the abstract is not synonymous with cell-free DNA.
Accordingly, the specification does not, in fact, disclose multiple species within the claimed genus or a representative number of species within the claimed genus.
Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to address new claim 11.
Claim 10:

These arguments were not persuasive. As acknowledged by Applicant, the cited portions in the original disclosure relate to mixed samples containing DNA obtained from cells rather than cell-free DNA. Therefore, the cited portions of the disclosure are not, in fact, a species within the claimed genus because the genus in claim 1 is biological samples that contain cell-free DNA from two different people. This claimed genus does not encompass any biological sample that contains DNA from two different people. As well, as discussed above, the discussion of cell-free DNA in the original disclosure is very limited, with only passing mention to DNA fragments from maternal blood in paragraph 265 and no reduction to practice of a method conducted using a cell-free DNA-containing mixed sample encompassed by claim 1. Therefore, it is not, in fact, clear that the ordinary artisan would have determined that the original disclosure contemplated a method in which the amount of cell-free DNA from the first person in the mixed biological sample is between six and sixty picograms as recited in claim 10. Since Applicant’s arguments were not persuasive, claim 10 remains rejected for containing new matter.
Priority
Applicant argues that the effective filing date of the pending claims (i.e., claims 1-3, 6-8, 10, and 11) should be March 17, 2008 for the reasons set forth earlier in the Remarks with respect to the new matter rejection (Remarks, pages 16-17).

Rejection of claim 8 under 35 U.S.C. 112(b)
Applicant argues that the rejection should be withdrawn since claim 8 has been amended to depend from claim 7 (Remarks, page 6).
This argument was persuasive. The rejection has been withdrawn.  
	 Rejection of claims 1-3 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Gielis as evidenced by the MiSeq™ System Information Sheet
	Applicant argues that the rejection should be withdrawn because Gielis is not prior art (Remarks, page 17).
	This argument was not persuasive. As discussed above, Applicant’s arguments regarding the effective filing date of the claims when the sample is not a maternal blood sample were not persuasive. Therefore, Gielis still qualifies as prior art, and the rejection has been maintained.
	Rejections of claims 1-3 and 6-10 under 35 U.S.C. 103 citing Dhallan, Jarvie, and Gormley as the primary combination of references
	The rejections made previously have been modified to address the following: (1) the amendments to claim 1, (2) the cancellation of claim 9, and (3) new claim 11.
	Applicant’s arguments are relevant to the modified rejections and are discussed below.
	Argument:
	Applicant first notes that arguments set forth in the response are supported by the following papers, copies of which have been submitted with the response (Remarks, pages 18-19): 
(1) Exhibit 1: a declaration of Dr. John Quackenbush (“Declaration”), which was submitted by Applicant in Inter Partes Review (IPR) No. IPR2019-01201; and
(1) Exhibit 2: Final Written Decision of the USPTO Patent Trial and Appeal Board (PTAB)(“Decision”) in Inter Partes Review (IPR) No. IPR2019-01201 (“IPR Proceeding”), which was filed by a competitor (Illumina) against one of Applicant’s patents (US 8,682,592).
Applicant then provides an overview of Dhallan, and in particular, Example 14 in the reference, which was relied upon in the rejection (Remarks, pages 19-21). Here, Applicant notes that Example 14 uses artificially created mixtures of child and maternal DNA rather than a mixture fetal and maternal cell-free DNA isolated from a maternal blood, serum, or plasma sample. Applicant also argues in this portion of the response that the artificially created mixtures of Dhallan do not mimic the relative amounts of cell-free fetal and maternal DNA in a maternal blood, serum, or plasma sample. Applicant additionally argues in this portion of the response that Example 14 of Dhallan was practiced using SNPs known to be heterozygous between the mother and child or homozygous between the mother and child. 
	Applicant next argues that the ordinary artisan would not have had a reasonable expectation of success in using the method outlined in Example 14 of Dhallan to detect cell-free fetal DNA in a sample obtained from a maternal blood, serum, or plasma sample (Remarks, pages 21-23). More specifically, Applicant first argues in this portion of the response that since fetal DNA is only present in very small amounts in maternal blood samples, “part of the in vivo allele ratios. Applicant further argues that Example 14 of Dhallan, which only uses artificially created mixtures of DNA that do not correspond to “real world” samples in which fetal DNA is only present in a very small amount, fails to provide a reasonable expectation of success because it avoids the complications of an enormous amount of background maternal DNA in the sample, amplification bias, and artifact generation during amplification. Therefore, Applicant argues, Dhallan can only determine ploidy status when there is a large amount of DNA available for analysis and “is in no way representative of a situation in which maternal blood containing fetal DNA is used for genetic analysis” (Remarks, page 22). Finally, Applicant argues that the ordinary artisan would have recognized that amplification products that are preferentially enriched would not be useful for aneuploidy determination, particularly when the alleles are heterozygous alleles, because such amplification products would no longer accurately represent the relative in vivo amounts of the alleles. 
	Applicant further argues that the IPR decision attached as Exhibit 2 supports the above arguments concerning reasonable expectation of success (Remarks, pages 23-24). Here, Applicant argues that the PTAB determined that Dhallan fails to provide a reasonable expectation of success for using a SNP array for analysis of a small amount of genetic material, even if a preliminary amplification step is performed. Applicant also argues in this portion of the response that the IPR decision establishes that Dhallan fails to provide any “actual examples in 
	Applicant further argues that Example 14 of Dhallan fails to provide the ordinary artisan with motivation or reasonable expectation of success in using actual, “real-world” samples in the manner required by the instant claims because that example was conducted using known ratios of child and maternal DNA, with the child DNA present at much higher amounts than in real-world samples (Remarks, pages 24-25). 
	Applicant additionally argues that the secondary references cited in all of the rejections (i.e., Jarvie and Gormley) fail to remedy the deficiencies in Dhallan (Remarks, page 25).
	Finally, Applicant argues that Gormley fails to meet the requirement in independent claim 1 for universal amplification (Remarks, pages 25-26). Here, Applicant argues that the amplification described in the rejection as “universal” is, in fact, selective rather than universal.
	Response:
	These arguments and Exhibits 1-2 have been fully considered, but they were not persuasive to overcome the modified rejections set forth below for the following reasons. 
First, the examiner agrees that Example 14 of Dhallan uses artificially created mixtures of child and maternal DNA rather than a mixture of cell-free fetal and maternal DNA isolated from a maternal blood, serum, or plasma sample. The examiner also agrees Example 14 of Dhallan uses SNPs known to be heterozygous or homozygous relative to maternal DNA.
	The problem, though, is that neither Applicant’s arguments nor Exhibits 1 and 2 discuss the entirety of Dhallan. In particular, the arguments and Exhibits 1-2 do not address Example 13 of Dhallan where the reference describes successful amplification and analysis of cell-free DNA 
	As well, the instant claims are much broader than the relevant issues addressed in the related IPR and Quackenbush declaration (i.e., Exhibits 1-2) at least because the instant claims do not require the use of a SNP genotyping array. See, e.g., pages 17-22 of the IPR decision where the PTAB discusses the teachings of Dhallan with respect to a SNP genotyping array. Instead, the instant claims more broadly encompass a variety of amplification methods and the use of any sequencing-by-synthesis method that includes a clonal amplification step. Therefore, although Dhallan was determined by the PTAB in the IPR decision to not provide a reasonable expectation of success for the use of a SNP genotyping array for non-invasive detection of aneuploidy via analysis of cell-free DNA isolated from a maternal blood sample, it is not clear that Dhallan fails to provide a reasonable expectation of success for the much more broadly claimed methods of the instant claims, particularly since the teachings in Example 13 of the reference are not discussed in the IPR decision. 
	Furthermore, amplification bias or artifact production would compromise the accurate allelic ratios needed for successful practice of the method of Dhallan, but Dhallan addresses this issue by disclosing methods for improving PCR specificity (see, e.g., Example 13 at paras. 1949 and 2118-2119). As well, since Dhallan describes how to determine the amount of fetal DNA in a sample after enrichment (see, e.g., Example 15 on pp. 122-125 of Dhallan), the reference 
Still further, Applicant’s arguments regarding preferential enrichment were unpersuasive because Dhallan describes how to determine the amount of fetal cell-free DNA in a sample after enrichment (see, e.g., Example 15 on pp. 122-125) and use this amount to calculate the fetal fraction (see, e.g., paras. 387-394 and p. 117). Therefore, the ordinary artisan would not have considered enriched samples to be unsuitable. 
	Applicant’s arguments on page 25 regarding Jarvie were also unpersuasive. As noted by Applicant, Jarvie is limited in that the reference is a review article that includes a discussion of a sequencing-by-synthesis method that includes a clonal amplification step. This is all that is necessary, though, since Dhallan is not deficient for the reasons set forth above. 
Finally, Applicant’s arguments on pages 25-26 regarding Gormley were unpersuasive for essentially the same reasons set forth on pages 8-9 of the last Office action. Applicant’s arguments apparently equate “performing a universal amplification….after the targeted amplification” in claim 1 with “performing a whole genome amplification….after the targeted amplification,” but the claim language does not require whole genome amplification (e.g., by multiple displacement amplification (MDA)). 
As discussed in MPEP 2111, claim language is given its broadest reasonable interpretation in light of the specification. In this case, the specification discusses universal amplification in two places—paragraph 17 and paragraph 274. In each of these paragraphs, ligation-mediated PCR (LM-PCR) is described as a whole genome amplification method (i.e., a universal amplification method). Paragraph 17 additionally describes LM-PCR and states that 
Then, since the method of Gormley contains the same essential steps as LM-PCR method discussed in the specification of the instant application (i.e., adapter ligation that is designed to ligate adapters to as many different genomic DNA fragments as possible (see, e.g., Fig. 2a) followed by an amplification step using primers that target the adapters (see, e.g., Fig. 2b and para. 80), it is entirely reasonable to describe the amplification conducted by Gormley as a “universal amplification” step. In other words, the amplification conducted with common primers in Gormley is selective, but is selective in the same way that the DOP-PCR and LM-PCR methods described in the specification as whole genome (i.e., universal) amplification methods are selective. Further, Gormley recites “prior to whole genome or solid-phase PCR” in para. 80, which is a clear reference to universal amplification. Still further, the art uses the term “universal amplification” to describe amplification methods such as the disclosed LM-PCR method and the common primer amplification described in para. 80 of Gormley. See, e.g., Shapero et al. (Nucleic Acids Research 2004; 32: e181) at the abstract, page 4 and Figure 1, for 
	Since Applicant’s arguments were not persuasive, the rejections citing Dhallan, Jarvie, and Gormley as the primary reference have been maintained with modifications. 

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of all of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The instant application is a continuation of Application Serial No. 16/823,127, which is a continuation-in-part of each of Application Serial Nos. 16/411,507 and 16/399,911. Each of the ‘507 and ‘911 applications claims benefit to several non-provisional and provisional applications as outlined below. 

The ‘911 application is a continuation of Application Serial No. 15/887,746, which is a continuation of Application Serial No. 15/446,778, which is a continuation of Application Serial No. 13/949,212, which is a continuation of Application Serial No. 12/076,348. The ‘348 application is a continuation-in-part of each of Application Serial Nos. 11/634,550 and 11/603,406.
Each of Application Serial Nos. 12/076,348; 11/603,406; 11/634,550; and 11/496,982 also claims benefit of a number of provisional applications. 
As discussed below in the new matter rejection, the original disclosure fails to provide support for the full scope of the generic language concerning the biological sample recited in independent claim 1 of the instant application. Claim 10 of the instant application also contains new matter for an additional reason.  
All of the prior-filed applications contain at least the same deficiencies as to the subject matter of claims 1 and 10, and therefore, fail to provide support for the full scope of the instant claims 1-3, 6-8, 10, and 11. Of the prior-filed applications, Application Serial No. 12/076,348 is the earliest-filed application that provides support for a species encompassed by the instant claim 1. In particular, this application provides support for the method of claims 1-3, 6-8, and 11 when the biological sample is a maternal blood sample, but since it contains no generic language as to biological samples containing cell-free DNA from two different people and only discloses a March 17, 2008, which is the filing date of the ‘348 application. Other biological samples encompassed by the generic language in the instant claim 1 (e.g., samples from a transplant recipient or maternal urine samples) do not find support in the ‘348 application and have an effective filing date of April 8, 2020, which is the filing date of the instant application. As well, the subject matter of the instant claim 10 does not find support in the ‘348 application (or any of the other prior-filed applications). This claim also has an effective filing date of April 8, 2020. 

Specification
6.	The specification is objected to because the continuity information in the first paragraph should be updated to indicate that prior-filed Application Serial No. 16/823,127 has issued as US Patent No. 11,111,544.

Claim Objections
7.	Claim 6 is objected to because it is missing a concluding period.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1
Claim 1 was previously amended to replace “a blood sample that comprises DNA from a first individual and DNA from a second individual” with “a biological sample that comprises DNA from a first individual and DNA from a second individual.” 
The original disclosure has been reviewed, but it fails to provide adequate support for the full scope of the currently claimed methods. The instant claims require analysis of biological samples containing cell-free DNA from two different people. As evidenced by the Gielis reference cited below, such samples include biological samples obtained from a transplant recipient in addition to the maternal blood samples described in paragraph 265 of the specification of the instant application. They also include maternal urine samples. See, e.g., Koide et al. (Prenatal Diagnosis 2005; 25: 604-607). There is no indication, though, that analysis of any biological samples encompassed by claim 1 other than the maternal blood sample disclosed in paragraph 265 were contemplated. There is no discussion of transplant recipients or analysis of maternal urine in the original disclosure, for example, nor is there generic disclosure 
Further, the single species (maternal blood samples) described in the original disclosure is insufficient to support the generic claim language because it is not adequately representative of the claimed genus. As discussed in MPEP 2163 II.A.3.ii, “[W]hen there is substantial variation within the genus, one must describe a sufficient variety of  species to reflect the variation within the genus.” In this case, there is substantial variation in the claimed genus at least because the cell-free DNA in the different types of samples encompassed by claim 1 result from different mechanisms and will be present in different amounts and/or have different degrees of stability and/or fragmentation. This is supported by the above Koide reference (see, e.g., the abstract and pages 606-607) as well as the following previously cited references: (1) Stewart & Tsui (Cancer Genetics 2018; 228-229: 169-179) at page 174; and (2) Jiang & Lo (Trends in Genetics 2016; 32: 360-371) at pages 363-369).  
It is further acknowledged that the abstract states that the disclosed methods may be practiced with “fragmentary DNA,” but this term is not synonymous with cell-free DNA since it can simply refer to DNA that has been fragmented. And, since the term is not used again in the original disclosure, there is no clear link between the generic “fragmentary DNA” in the abstract and the DNA fragments in maternal blood samples in paragraph 265. 
Thus, it is clear that claim 1 contains new matter. Claims 2, 3, 6-8, 10, and 11 also contain new matter since they depend from claim 1 and do not correct the above issue.
Claim 10

The original disclosure has been reviewed, but support was not found for the subject matter of claim 10. The original disclosure does not include an explicit disclosure of the claimed range, and it additionally fails to disclose any specific examples in which the amount of cell-free DNA from a first person in a biological sample obtained from a second person lies within the claimed range. The specification does describe methods in which 6 pg or 60 pg of DNA was analyzed (see, e.g., paras. 288, 291, and 293-295), but none of these methods use biological samples containing picogram amounts of cell-free DNA from a first person in combination with cell-free DNA from a person individual. Accordingly, claim 10 contains new matter for this additional reason.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons. First, there is insufficient antecedent basis for “the biological sample,” which is recited in line 2. Applicant could address this by replacing 
Claims 2, 3, 6-8, 10, and 11 are also indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from claim 1 and recites “wherein the sequencing-by-synthesis comprises clonal amplification of the second amplified DNA.” This is not further limiting because it is required by amended claim 1.1


Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gielis et al. (PLOS ONE 2018; 13: e0208207) as evidenced by the MiSeq™ System Information Sheet from Illumina (2018).2
	Regarding claim 1, Gielis discloses a method that comprises the following steps: 
(i) isolating cell-free DNA from a biological sample (blood), which contains DNA from a first person (i.e., a transplant donor) and a second person (i.e., a transplant recipient) (pages 2-3, “Sample Collection” & “Cell-free (cfDNA) and genomic DNA extraction” sections, where blood samples from transplant recipients are collected and cfDNA from the transplant donor & recipient is isolated therefrom); 
(ii) performing targeted amplification using target-specific primers to amplify a plurality of loci of interest on the isolated cell-free DNA and produce first amplified DNA (pages 3-4, “Quantification of donor-derived cell-free DNA” section; see also Figure 1, step 1, where multiplex PCR is taught); 

(iv) performing next-generation sequencing on the second amplified DNA to obtain sequencing data at each of the plurality of loci of interest (Figure 1, step 2; see also pages 3-4, “Quantification of donor-derived cell-free DNA” section); and 
(v) determining the amount of DNA from the first person in the blood sample (Figure 1, step 3; see also pages 3-4, “Quantification of donor-derived cell-free DNA” section, as well as Figure 2). 
Further regarding claim 1 and also regarding claim 6, Gielis teaches that the Illumina MiSeq™ system was used to conduct the next-generation sequencing step (Figure 1). As evidenced by the MiSeq™ System Information Sheet from Illumina at page 1, this system obtains sequence information via a process that comprises clonal amplification and sequencing-by-synthesis. Thus, as evidenced by the MiSeq™ System Information Sheet from Illumina, Gielis discloses a method that includes all of the requirements of the instant claims 1 and 6.
	Regarding claim 2, the method of Gielis amplifies a plurality of SNP loci (see, e.g., Fig. 1 and pp. 3-4).
	Regarding claim 3, the SNP loci analyzed by Gielis are on a plurality of chromosomes (see, e.g., page 4, first paragraph).
	Regarding claims 7 and 8, Gielis teaches that the method includes using a maximum likelihood estimation to estimate a cutoff threshold for the sequencing data prior to determining the amount of DNA from the first individual in the blood sample (see, e.g., page 4). 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 1-3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1) in view of Jarvie (Drug Discovery Today: Technologies 2005; 2: 255-260) and further in view of Gormley et al. (US 2007/0128624 A1).3
	The instant claims are drawn to a method that comprises measuring the amount of DNA from a first person  in a biological sample obtained from a second person. An example of such a sample is a maternal blood sample that contains maternal and fetal DNA. The method comprises the following steps: (i) isolating cell-free DNA from the biological sample, which contains DNA from the first person and the second person; (ii) performing targeted amplification using target-
Regarding claim 1, Dhallan teaches a method in Examples 13 and 14 that comprises amplifying and obtaining sequence information for a plurality of loci of interest (see pages 109-122). The method disclosed in each example contains the following steps: (a) isolating DNA from a blood sample (paras. 1783 and 1788-1792 in Example 13 and paras. 2159-2164 in Example 14); (b) using a plurality of target-specific primers to amplify a plurality of loci of interest in the isolated DNA (paras. 1799-1800 and 1947-1957 in Example 13; paras. 2166-2181 in Example 14); and (c) obtaining sequence information concerning the loci of interest in the amplification products (paras. 2120-2144 in Example 13; paras. 2182-2194 in Example 14).
Further regarding claim 1 and also regarding claim 11, Dhallan teaches that the method disclosed in Example 14 may be used to analyze cell-free fetal DNA present in a maternal blood sample that contains maternal and fetal cell-free DNA (see, e.g., paras. 2152-2156; see also paras. 175-176 and 180). Dhallan also describes an example of such a method in Example 13. As well, Dhallan teaches that the method may be used to determine the amount of fetal DNA present in a blood sample obtained from a pregnant woman (paras. 1783 and 2147-2149 in Example 13; para. 2154 in Example 14; see also the discussion on pages 120-122 and pages 36-38).
	Further regarding claim 1 and also regarding claims 2 and 3, the loci analyzed by Dhallan may be SNP loci (see, e.g., paras. 1783, 1947-1948, 2152, 2155-2158, and 2170-2171). As well, the method may comprise amplifying a plurality of SNP loci of interest (see, e.g., paras. 1948 
	Dhallan does not teach all of the elements of the rejected claims because the reference fails to teach that the sequence information is obtained using a sequencing-by-synthesis process. This is required by claim 1, from which claims 2, 3, 6, and 11 depend.
	Jarvie, however, describes sequencing as “a powerful tool” (abstract) and goes on to describe “next-generation” sequencing methods that “will increase the speed and lower the cost of sequencing” (abstract). The 454 method discussed in Jarvie is a sequencing-by-synthesis method that includes a clonal amplification step (see pages 257-258 and Figures 1-2). Jarvie also teaches that reagents and devices for practicing this sequencing method are commercially available (page 257).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to use the 454 sequencing discussed in Jarvie to obtain sequencing information when practicing the method of Dhallan. The ordinary artisan would have been motivated to substitute this method for obtaining sequence information since the teachings of Jarvie indicate that it is faster, less expensive, and capable of higher throughput compared to the method used by Dhallan (Jarvie at the abstract and page 259). Jarvie provides a reasonable expectation of success by teaching that the 454 technology was commercially available and suitable for use with a variety of different nucleic acid samples, including complex samples (pages 257 and 259).
Neither Dhallan nor Jarvie teaches or suggests that the method further includes a universal amplification step between the targeted amplification and clonal amplification steps as required by independent claim 1, but Gormley provides motivation to do so by teaching that a universal amplification step may be used to add additional sequences to an group of adapter-
In view of the foregoing, the methods of claims 1-3, 6, and 11 are prima facie obvious. 

16.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1) in view of Jarvie (Drug Discovery Today: Technologies 2005; 2: 255-260) and further in view of Gormley et al. (US 2007/0128624 A1) and further in view of Eltoukhy & El Gamal (Acoustics, Speech and Signal Processing, 2006. ICASSP 2006 Proceedings. 2006 IEEE International Conference on, Vol. 2, May 2006, pp II-1032 – II-1035); “Eltoukhy” below).4
	Claim 7 depends from claim 1 and requires using a statistical method to estimate a cutoff threshold for the sequencing data prior to the step of determining the amount of DNA from the first person. Claim 8 depends from claim 7 and requires the statistical method to comprise one or both of a maximum likelihood estimation and a Bayesian inference.

	Eltoukhy, though, describes an approximate maximum likelihood method for base calling in pyrosequencing—a sequencing-by-synthesis method that is the basis for the 454 technology discussed in Jarvie—that “demonstrates reliable read lengths exceeding 200 bases, which is significantly longer than that achieved by current methods” (abstract; see also pages II-1033 – II-1035). 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to use a maximum likelihood estimation method for base calling when practicing the pyrosequencing (i.e., sequencing-by-synthesis) step in the method suggested by Dhallan in view of Jarvie and Gormley. The ordinary artisan would have been motivated to do so to obtain the longer and more reliable read lengths described in Eltoukhy and would have had a reasonable expectation of success in view of the guidance provided in that reference. Incorporating the teachings of Eltoukhy into the method suggested by Dhallan in view of Jarvie and Gormley results in a method in which a statistical method is used to estimate a cutoff threshold for the sequencing data prior to the step of determining the amount of DNA from the first person. Thus, the methods of claims 7 and 8 are prima facie obvious.

17.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1) in view of Jarvie (Drug Discovery Today: Technologies 2005; 2: 255-260) and further in view of Gormley et al. (US 2007/0128624 A1) and further in view of Huang et al. Clinical Chemistry 2005; 51: 2419-2420) as evidenced by and also in view of Clausen et al. (Prenatal Diagnosis 2007; 27: 6-10).5
	Claim 10 depends from claim 1 and requires the biological sample to contain a particular amount of DNA from the first person. 
The teachings of Dhallan in view of Jarvie and further in view of Gormley render obvious the methods of claims 1-3 and 6, but they do not teach or suggest the requirements of claim 10. Dhallan does teach that the percentage of fetal DNA in the sample may be quite low (para. 2223), but fails to teach the range of 6-60 pg or an amount falling within this range.
Huang, though, describes an automated method capable of isolating 40-204 genome equivalents/mL of cell-free fetal DNA from maternal plasma (page 2419, columns 1-2). Huang teaches that the automated method appears to “provide material that is optimal for PCR analysis, in that it may contain fewer inhibitors” (page 2419, column 3).
As evidenced by Clausen, one genome equivalent equals about 7 picograms of DNA (page 7, column 2 – page 8, column 1). Therefore, the automated method of Huang isolates 280-1428 picograms of fetal DNA (i.e., DNA from a first person) from a sample obtained from a second person. Clausen also teaches that real-time PCR can be conducted using picogram amounts of DNA (see page 7, column 2, where 35 pg, 40 pg, and 7 pg were used).
Prior to the effective filing date of the claimed invention, as discussed above, it would have been prima facie obvious to practice the method suggested by Dhallan in view of Jarvie and Gormley using cell-free DNA isolated from a maternal blood or plasma sample. In doing so, the ordinary artisan would have been motivated to use any desired amount of the isolated cell-free DNA to conduct the subsequent targeted amplification step, recognizing that this was a matter of prima facie obvious. 

Conclusion
18.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 does not include markings to reflect this change relative to the last-examined claim set of 2/17/21.
        2 Each of these references was cited in the last Office action.
        3 Each of these references was cited in the last Office action.
        4 Each of these references was cited in the last Office action.
        5 Each of these references was cited in the last Office action.